Citation Nr: 0412630	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for PTSD.  The veteran has been 
represented by the American Legion throughout this appeal.


FINDINGS OF FACT

1.  The Department of Veterans' Affairs (VA) has made all 
reasonable efforts to assist the veteran in the development 
of the claim and has notified him of the information and 
evidence necessary to substantiate his claim.

2.  Diagnosis of PTSD is currently shown.

3.  The veteran did not engage in combat with the enemy.  

4.  The veteran has provided no meaningful information which 
can be used as the basis for an attempt to confirm his 
alleged stressor in service. 

5.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to the in-service 
stressors.

6.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service personnel records reflect that the 
veteran served during wartime and peacetime era from January 
1946 to November 1947.  The separation notice reflects that 
the veteran completed a hospital corps course and received a 
Victory Medal.

An August 2002 VA treatment record reflects that the veteran 
was diagnosed with PTSD and a major depressive disorder (Axis 
I).  The examiner identified self-isolation as the 
psychological stress factor affecting the patient (Axis IV).  
The veteran manifested the following symptoms of PTSD: 
isolation, withdrawal, avoidance of people and crowds, lack 
of concentration, trouble remembering, intrusive thoughts, 
memories of incidents from active service, flashbacks, 
nightmares, hypervigilance and startled response.  

The veteran reported a history of in-service stressors 
causing his PTSD, as follows: (1) the veteran was involved in 
an airplane fire in Norfolk, Virginia; and (2) he witnessed a 
patient in an iron lung die in the airplane.  The veteran 
stated that he felt guilty about leaving the patient and has 
had frequent flashbacks and nightmares about the incident.  
Since the accident, the veteran indicated that he isolated 
himself from others (see also VA treatment records dated in 
October 2002 and August 2003).

In August 2002, the veteran provided a written statement from 
a Norfolk local newspaper, Virginian-Pilot, indicating that 
their archives only date back to 1990, and, consequently, he 
could not locate articles on airplane accidents dating back 
to 1946 and 1947.  In September 2002, the veteran further 
asserted that witnessing the deaths and fatal accidents and 
burns of soldiers had caused his PTSD (herein sometimes 
referred to as stressor number (3)).  He could not, however, 
remember the names of the soldiers or the dates of such 
events.

In January 2003, the veteran informed the RO that the Norfolk 
Library Circulation could not scan all the Virginia 
newspapers for information on the airplane accident.  At the 
same time, the veteran's brother provided a statement 
indicating that his brother acquainted him with the airplane 
crash well after the veteran's military service.

In May 2003, the RO requested that the veteran provide 
additional information as to the accident in Norfolk, 
Virginia.  The only additional information that the veteran 
provided to the RO was that the accident occurred sometime 
between June 1946 and November 1947.  

Efforts by the military have been made to confirm the 
veteran's stressors.  A September 2003 Department of the Navy 
letter to the veteran reflects that the Navy attempted to 
verify the veteran's stressor.  The Department of the Navy, 
however, could not retrieve the information without the 
knowledge of the type of the aircraft or the date of the 
accident.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).

The Board notes that the veteran has satisfied the first 
element in that he has been diagnosed with PTSD.  VA 
treatment records dated in August 2002, October 2002, and 
April 2003 clearly show that the veteran manifests PTSD.  
Therefore, the Board accepts for purposes of this decision 
that the veteran carries a diagnosis of PTSD.  

While the Board acknowledges that the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).  As stated by the U.S. Court of Appeals 
for Veterans Claims (Court), "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for post-
traumatic stress disorder."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Wood, 1 Vet. App. at 192. 

The Court set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in a claim for service 
connection for PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a cognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" may 
be made by considering military citations that expressly 
denote as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

"Engaged in combat with the enemy" means that the veteran 
actually took part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase would not 
apply to veterans who served in a general "combat area" or 
"combat zone," but did not themselves engage in combat with 
the enemy. VAOPGPREC 12-99.  

The Board notes that the veteran's record does not support a 
finding that he was engaged in combat with the enemy.  First, 
the veteran does not contend that he was engaged in combat 
with the enemy.  Second, the veteran's separation notice 
reflects that the veteran received an award of the Victory 
Medal, which is generally awarded to all participants who 
served during the World War II era and was not meant to 
indicate individual participation in combat with the enemy.  
Thus, his records do not support a finding that he was 
engaged in actual combat.

Even though the Board is compelled to presume the adequacy of 
the PTSD symptomatology and the sufficiency of the claimed 
in-service stressors for purposes of a medical diagnosis of 
PTSD, that is not the end of the inquiry.  The third element 
requires "credible supporting evidence" that the claimed 
in-service stressors actually occurred.  The Court noted if 
the "claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen v. 
Brown, 10 Vet. App. at 142 (emphasis added). 

Having determined that the veteran was not engaged in combat 
with the enemy, the next question is whether the evidence 
supports the veteran's assertions as to his claimed non-
combat stressors.  

The veteran has cited three stressors in service.  They 
include the following:

(1)  The veteran was involved in an 
airplane fire in Norfolk, Virginia; 

(2) The veteran witnessed a patient in an 
iron lung die in the airplane; and  

(3) The veteran witnessed the deaths and 
fatal accidents and burns of soldiers.

The veteran has claimed that he witnessed a patient in an 
iron lung die from a burning airplane in Norfolk, Virginia 
(stressors one and two).  The veteran, however, could not 
identify the minimum description required to find 
corroborating evidence of the stressor (i.e., the type of 
aircraft or a 2 month specific date range of the stressful 
event in question, or the names of the patient or the pilot) 
as requested by the United States Navy.  The veteran 
contacted the a newspaper to locate articles on the airplane 
accident but responded that their online archives only date 
back to 1990.  The veteran indicated that he also contacted 
the Norfolk Library circulation which responded that, without 
specific dates, it was virtually impossible to scan all the 
Virginia newspapers for information on the plane incident.  

The veteran's brother has informed the RO that he was 
acquainted with the airplane accident several years after the 
incident occurred; however, the veteran's brother did not 
provide information as to the description of the accident.  
Without sufficient description of the stressor, the RO could 
not adequately develop the evidence.  See Manual 21-1, Part 
III, 5.14 (c) (As a minimum, the claim must indicate the 
location and approximate time (a 2-month specific date range) 
of the stressful event(s) in question, and the unit of 
assignment at the time the stressful event occurred).  The 
only information that the veteran provided was the range of 
the dates of the accident, which occurred sometime between 
June 1946 and November 1947.  The information provided by the 
veteran does not meet the minimum description needed to 
search for corroborating evidence of his alleged stressor.  
See, e.g., Fossie v. West, 12 Vet. App. 1, 6 (1998).  

The veteran further contended that witnessing the deaths and 
fatal burns and fatal accidents of soldiers caused his PTSD 
(stressor three).  The veteran, however, could not recall the 
minimum description needed to search for corroborating 
evidence, i.e., the names of the soldiers who were burned or 
died or the dates of the events.  Similarly, without the 
specific names or dates, these stressors are too general for 
verification.  A non-combat veteran's testimony alone does 
not qualify as credible supporting evidence of the occurrence 
of an in-service stressor.  See Cohen.  Therefore, the 
veteran's record does not satisfy the requirements to link a 
noncombat stressor to military service.  See 38 C.F.R. 3.304 
(f) (2004).

Although health care professionals may have accepted the 
veteran's account of this experience in-service as correct, 
the Board is not required to do the same, charged as it is 
with the duty to assess the credibility and weight to be 
given the evidence.  Even though the evidence shows that the 
veteran has received diagnoses of PTSD from examiners who 
have connected their diagnoses to his claimed stressors, this 
after the fact medical nexus evidence is not enough upon 
which to base a grant of service connection.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As explained above, the record of evidence does not reflect 
that the veteran was engaged in combat with the enemy, and 
there is no credible supporting evidence that his alleged 
non-combat stressors occurred, apart from the veteran's own 
uncorroborated statements regarding his experiences during 
service.  Consequently, the claim for service connection for 
PTSD fails on the basis that all three elements required for 
such a showing under 38 C.F.R. § 3.304(f), have not been met.  
Under these circumstances, the Board determines that the 
evidence does not show that the veteran incurred PTSD as a 
result of his active duty service, or any incident therein, 
and the preponderance of the evidence is against entitlement 
to service connection for PTSD.  Accordingly, the appeal is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102; Gilbert v.Derwinski, 1 Vet. App. 49 (1990). 

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's November 2002 rating decision that the 
evidence did not show that the criteria for service 
connection for PTSD had been met.  That is the key issue in 
this case, and the rating decision, as well as the 
supplemental statement of the case (SSOC), dated in January 
2004, informed the veteran of the relevant criteria.  In 
addition, the RO sent the veteran a "duty to assist" 
letter, dated in August 2002.  The letter identified the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions in the 
letter and the SSOC adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA. 

With regard to the content of the "duty to assist" letter, 
the Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, in the letter, the veteran was notified that VA 
would obtain all service and VA medical records.  He was 
requested to complete a VA Form 21-4142 for all private 
health care providers whose records he desired VA to obtain 
on his behalf.  He was given one year to provide this 
information.  In September 2002, the veteran responded that 
he was treated for his PTSD only from VA examiners.  The 
letter also informed the veteran that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was told that, "[t]he law states that 
we must make reasonable efforts to help you to get evidence 
necessary to support your claim."  He was notified that it 
was still his responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  He was further notified 
that he could assist the RO by completing a VA Form 21-4142, 
or by submitting any relevant evidence.  The veteran 
submitted written statements further explaining his PTSD 
stressors and a lay statement affidavit from his brother.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

In addition, the decision in Pelegrini held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the Board 
does not find any defect with respect to the timing of 
the VCAA notice requirement.  The RO received the 
veteran's compensation application in August 2002, the 
RO sent the VCAA notice with all relevant information to 
the veteran in September 2002, and the RO issued the 
rating decision in November 2002.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service medical records and attempting to obtain 
the information needed to search for adequate corroborative 
evidence as to his stressors.  

In this case, both the veteran and the RO have made extensive 
efforts to verify the veteran's stressors, with no success.  
In November 2002, the RO obtained the veteran's personnel 
file (which does not indicate the accident).  In May 2003, 
the RO requested that the veteran provide additional 
information regarding his stressors.  The veteran did not 
provide sufficient information to the request, as noted 
above.  The veteran, as clearly indicated within his 
substantive appeal, is aware of this fact but cannot provide 
any additional information. 

A September 2003 letter from the Department of Navy shows 
that it was contacted, but required more information from the 
veteran which he does not have.  The veteran's statements 
(including the statement of his brother) to the VA make clear 
that he does not know the required information needed to 
confirm his alleged stressors in service.  The veteran 
himself has clearly indicated this fact within his October 
2003 substantive appeal.  Within this statement, he notes his 
own extensive efforts to confirm his stressors in service 
with multiple military and civilian sources, without success.  
He states that the sources required "dates or types of 
plane, etc.", and that he does not have this information.  
Consequently, a remand of this case to the RO would serve no 
constructive purpose.

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist, if it did exist 
in this case, could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The claim for entitlement to service connection for PTSD is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



